Citation Nr: 1647931	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  14-35 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a foot disability.

2.  Entitlement to service connection for a foot disability.

3.  Entitlement to service connection for a hand disability.

4.  Entitlement to service connection for a right lower extremity disability.

5.  Entitlement to service connection for a hearing loss disability.  

6.  Entitlement to service connection for a jaw disability.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The issues of service connection for a foot disability and for a hand disability are addressed in the REMAND section at the end of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in April 1987, the RO denied the Veteran's claim of entitlement to service connection for a foot disability, characterized as trench foot.

2.  Evidence associated with the record since the April 1987 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a foot disability.  

3.  The presence of a chronic, identifiable right lower extremity disability has not been established.  

4.  The Veteran's hearing loss disability was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  .  

5.  The presence of a chronic, identifiable jaw disability has not been established.


CONCLUSIONS OF LAW

1.  The RO's April 1987 rating decision, which denied the Veteran's claim of entitlement to service connection for a foot disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The claimed right lower extremity disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

4.  A hearing loss disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2015).  

5.  The claimed jaw disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in April 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a VA examination, medical opinion, and a hearing before the Board.  There is no evidence that additional records have yet to be requested. In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159 (c) (2015).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  .

In March 1978 and May 2012, it was noted that many of the Veteran's service records had been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) and that there were no records of his treatment stored at the Surgeon General's Office.  Under such circumstances, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with that duty in mind.  

The available service records do show that from September 1951 to March 1952, the Veteran saw his Unit Medical Officer on six occasions for an unspecified disorder(s).  Each time, he was returned to duty the same day.  The report of his service separation examination is also of record and will be cited below.
The Foot Disability

This is not the Veteran's first claim entitlement to service connection for a foot disability.  The RO denied that claim on the merits in April 1987.  The Veteran was notified of that decision, as well as his appellate rights; however, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 4004 (1982) (codified as amended at 38 U.S.C.A. § 7104 (West 2014)); 38 C.F.R. § 19.192 (1986) (codified as revised at 38 C.F.R. § 20.1103 (West 2014)).  

In April 1987, when the RO denied the Veteran's claim of service connection for a foot disability, the relevant evidence on file consisted of the veteran's service separation examination; the unit medical officer's report; statements from former fellow service members to the effect that during the winter of 1951,the Veteran sustained frostbitten feet at Fort Sill; and a VA hospital report reflecting the Veteran's treatment for cervical spondylosis and weakness and numbness of the right arm and leg of unknown etiology from June to July 1980.  

Although the Veteran contended that he had a foot disability due to frostbite in service, the only supporting evidence was set forth in the buddy statements.  There was no evidence as to how they came by their knowledge, and the available medical records in and after service were negative for any complaints or clinical findings of a chronic, identifiable foot disorder.  Accordingly, the Veteran did not meet the criteria for service connection, and the claim was denied.  As noted above, that decision became final.  

In April 2011, the Veteran filed an application to reopen his claim of entitlement to service connection for a foot disability.  

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2014) which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156 (2015).  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015). 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's April 1987 decision includes a February 2016 examination report from R. B., M.D., that the Veteran has burning of the hands and feet due to frostbite.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it constitutes competent medical evidence suggesting that the Veteran has residuals of frostbite.  It is neither cumulative nor redundant of the evidence of record in April 1987, and, when considered with evidence previously of record (e.g., the buddy statements submitted in 1978), raises a reasonable possibility of substantiating the claim of entitlement to service connection for a foot disability.  Thus, the evidence is new and material and is sufficient to reopen the claim.  To that extent, the appeal is granted.


The Right Lower Extremity

The report of the Veteran's service separation examination shows lower extremities were normal.  

From June 1980 to July 1980, the Veteran was hospitalized by the VA, in part, for the treatment of a 6 year history of right lower extremity numbness of unknown etiology.  

During VA treatment in February 2014, the Veteran was treated for edema of the lower extremities.  

In April 2015, the Veteran was examined by the VA to determine whether he was housebound or in need of the regular aid and attendance of another person.  It was noted that he had arthralgia and bilateral lower extremity edema and that he walked with a cane.  

The available service records show that when the Veteran left service, his lower extremities were normal.  Although he reported right lower extremity numbness in 1980 and currently reports arthralgia and edema of the lower extremities, no chronic, identifiable right lower extremity disability has been associated with those complaints.  Moreover, the recently reported arthralgia is defined as pain in a joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Pain without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-1362 (2001) 

Absent the presence of a chronic, identifiable right lower extremity disability in or after service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the claim is denied.


The Hearing Loss Disability

Impaired hearing will be considered a disability for purposes of laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3,385 (2015).  The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303(d) (2015); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The report of the Veteran's service separation examination shows that his ears, generally, and eardrums were normal.  His hearing acuity was 15/15, bilaterally, for the whispered and spoken voices.  

In November 2009 and June 2011, the Veteran was treated by C. S. C., M.D., for a bilateral sensorineural hearing loss.  The Veteran stated that his hearing problems had been present since service.  

During VA treatment in May 2011, the Veteran reported that he had diminished hearing acuity due to the sound of firing guns during the Korean War.  

In September 2011, the VA fit the Veteran for hearing aids.  


In November 2013, following a VA audiologic examination, the Veteran was found to have a bilateral sensorineural hearing loss disability.  He demonstrated the following pure tone thresholds at the indicated hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
95
105+
105+
LEFT
45
50
90
105+
105+

Speech audiometry revealed speech recognition ability of 20 percent in the right ear and 40 percent in the left ear.

The VA examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The VA examiner noted that even though there was no audiometric data in the Veteran's service medical records, they would have likely been of little or no benefit, as the Veteran left the military in 1953 when pure tone testing was not available.  In addition, the VA examiner noted that the Veteran was 83 years old and had a history of some occupational noise exposure in paper mills and in pipeline and construction work.  

A review of the evidence shows that the Veteran's hearing was normal at the time of his separation from service by the measurement of hearing acuity then in effect.  Although the Veteran currently demonstrates a hearing loss disability for VA purposes, that was first manifested many years after service, and there is no competent evidence of record to suggest that it is related to service.  Although Dr. C. S. C. reported that history of the Veteran's hearing loss disability dated back to service, that history was reported by the Veteran and is not supported by any corroborative evidence.  

While the Veteran is competent to report that he has had hearing difficulty since service, he is not competent by training or experience to report the etiology of that difficulty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The question of an etiologic relationship between his current hearing problems and any incident during his service involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009).  In this regard, a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the evidence suggests that his age and post-service occupational noise exposure have contributed to his current hearing loss disability.  

Taken together, the evidence is against a finding that the Veteran had a hearing loss disability in service or that there is a nexus between his current hearing loss disability and service.  Accordingly, the Veteran does not meet the criteria for service connection, and the claim must be denied.  

The Jaw Disability

The report of the Veteran's service separation examination shows that his head, face, neck, and scalp and mouth and throat were normal.  The Veteran had 3 missing lower teeth, and his dental defects and diseases were reported as Class 1.  However, the Veteran's records, dated in and after service, are negative for any complaints or clinical findings of a chronic, identifiable jaw disability of any kind.  Absent such disability, the Veteran does not meet the criteria for service connection, and the claim must be denied.  

Additional Considerations 

In arriving at these decisions, the Board notes that in October 2012, the Veteran identified several health care providers who had treated him.  They included Dr. G. W. F.  The VA requested that Dr. F. provide copies of the Veteran's records; however, no response was received to that request, and the undersigned takes judicial notice that Dr. F. passed away in April 2015.  According to his obituary, Dr. F. was an optometrist who retired 11 years prior to his death.  The Veteran has made no specific allegations, and there is no evidence on file to suggest, that Dr. F. treated the Veteran for, or possessed any records relevant to, any of the issues in this appeal.  Therefore, the Board concludes that further development to obtain Dr. F.'s records would provide no reasonable possibility of substantiating any of the Veteran's claims.  Accordingly, such development is not warranted.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the claims for service connection for a right lower extremity disability, hearing loss disability, and jaw disability.  Therefore, the doctrine of reasonable doubt is not applicable to those claims.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a foot disability is granted.

Service connection for a right lower extremity disability is denied.

Service connection for a hearing loss disability is denied.  

Service connection for a jaw disability is denied.  


REMAND

The Veteran has not been examined by the VA to determine the nature and etiology of any hand and foot disability claimed as residuals of frostbite in service.  Given the buddy statements submitted in 1978 and the report of Dr. R. B. in February 2016, such an examination is warranted.  Accordingly, the case is remanded to the Agency of Original Jurisdiction (AOJ) for the following development:  

1.  Ask the Veteran for the names and addresses of all health care providers not currently of record who treated the Veteran since service and the names and addresses of all medical facilities not currently of record where he has been treated since service for hand and/or foot disabilities.  Then make a direct request to each of those health care providers/facilities for all records pertaining to that treatment.  

2.  When the actions in part 1 have been completed, schedule the Veteran for examinations of his hands and feet to determine the nature and extent of any disability found to be present.  

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If residuals of the hands and/or feet are diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  The residuals of cold exposure in the hands and/or feet must be ruled in or ruled out.

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the disabilities of the hands and/or feet are the result of any incident in service, including the Veteran's claimed cold exposure.  The examiner must state HOW AND WHY he or she reached the opinion they did.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. § 3.655 (2015). 

3. When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for disabilities of the hands and feet. 

If the remaining benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


